UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6109



DONALD SPROUSE, JR.,

                                           Petitioner - Appellant,

          versus


WARDEN, BRUNSWICK CORRECTIONAL CENTER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-394-SGW)


Submitted:   May 12, 2005                   Decided:   May 18, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Sprouse, Jr., Appellant Pro Se. Kathleen Beatty Martin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Donald Sprouse, Jr., seeks to appeal the district court’s

orders dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).         The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                 28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

the district court’s assessment of the constitutional claims is

debatable or wrong and that any dispositive procedural rulings by

the district court are also debatable or wrong.              See Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.
473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We have independently reviewed the record and conclude that Sprouse

has not made the requisite showing.                 Accordingly, we deny a

certificate of appealability, deny Sprouse’s motion to compel, and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are     adequately   presented     in   the

materials     before    the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 2 -